Citation Nr: 1435108	
Decision Date: 08/06/14    Archive Date: 08/20/14

DOCKET NO.  09-32 213A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

The propriety of severance of the Veteran's total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	DISABLED AMERICAN VETERANS


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to April 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

A notice of disagreement was received in August 2008, a statement of the case was issued in September 2009, and a substantive appeal was received in September 2009.

In December 2007, the Veteran testified at a personal hearing before a Decision Review Officer (DRO) at the St. Petersburg RO.  A transcript of this hearing was prepared and associated with the claims file.

In his September 2009 substantive appeal, the Veteran requested a hearing before a Member of the Board at his local RO.  He withdrew this request in writing in November 2010.  

In January 2013, the Board remanded this case for additional development, and the case has been returned for further appellate review.

The Board notes that it has reviewed both the appellant's physical claims file and the electronic claims files in Virtual VA and the Veterans Benefits Management System (VBMS) to ensure that the complete record is considered.


FINDING OF FACT

The evidence of record clearly and convincingly demonstrates that the Veteran's self-employment in a timber selling business constitutes substantially gainful employment and that he engaged in this activity for a period of 12 consecutive months.




CONCLUSION OF LAW

Severance of the Veteran's TDIU was proper.  38 U.S.C.A. § 5112(b)(6) (West 2002); 38 C.F.R. §§ 3.105(e), 3.343, 4.16 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board notes that the regulations pertaining to the reduction of evaluations for employability status contain their own notification and due process requirements.  See 38 C.F.R. § 3.105(e), (i) (2013).  For this reason, the Board concludes that the VCAA does not apply to the claim decided herein.

When reduction in the evaluation of employability status is contemplated and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his latest address of record of the contemplated action and furnished detailed reasons therefor.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  38 C.F.R. § 3.105(e) (2013).

The Board finds that appropriate due process procedures were followed with respect to the TDIU severance.  Specifically, in a July 2007 letter, the Veteran was informed of the proposed severance of his TDIU and of his right to a hearing and to submit evidence showing that such change should not be made.  Thereafter, a July 2008 rating decision reduced the award prospectively, effective November 1, 2008.  Thus, the due process procedures set forth in 38 C.F.R. § 3.105(e) were met.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's VA medical records, VA examination reports, a Schedule C, Form 1040, "Profit or Loss From Business," and numerous personal statements from the Veteran himself.  The Veteran offered personal testimony at a December 2007 DRO hearing.

In a February 2009 statement, the Veteran raised several objections to the hearing transcript and has asked for "a copy of the audio transcript of the decision review officer hearing held December 5, 2007."  The Veteran was informed that the audio recording itself had been destroyed, per VA policy.  He has also asserted that the hearing transcript should not be admissible evidence and that the severance of his TDIU should be reversed.  While the Board cannot possibly go through all of the Veteran's objections to his hearing transcript in this decision, it will address his most significant concerns.  The Board observes that the remaining objections are of a similar nature and/or ultimate significance to those addressed herein.  

One set of the Veteran's objections to the hearing transcript involve what he believes are omissions from the transcript itself.  For example, he has objected that the actual swearing in is not in the transcript.  The Board notes that the actual swearing in often does not appear in the transcript itself, so the Board does not consider its absence from this transcript evidence of further omissions.  The Board further notes that the Veteran did not dispute at the time of the hearing that he was actually sworn in, and he does not appear to be doing so now. 

Similarly, the Veteran noted that, on page nine of the transcript, the DRO hearing officer states "'As I mentioned earlier you will be supplied with a copy of this transcript as well as your representative.'  This statement is missing from the transcript."  The Board surmises that the Veteran is objecting that this is the first and only time that any such statement appears in the transcript, that the hearing transcript does not contain an earlier statement from the DRO that the Veteran and his representative will be supplied with a copy of the hearing transcript.  The Board notes that the DRO was likely referring to a pre-hearing statement made before the Veteran went on the record, which is a standard practice.  

A similar objection is the Veteran's February 2009 observation that a post script directed highlighted areas in the transcript be checked and verified.  Four such areas appear in the transcript where the audio recording is inaudible or otherwise unintelligible.  The first area indicates that multiple people were talking at the same time such that no single voice could be understood.  No testimony from the Veteran was being given at that moment, as the Veteran's representative and the DRO were clarifying the issue on appeal.  The three remaining highlighted areas are places in which the testimony appears to very briefly be inaudible.  The Board can infer from the context of these inaudible portions what was being said, and the Veteran has not alleged that these portions contain information that has not otherwise been made of record.  

The Veteran also appears to believe that written statements and evidence, if not read out loud at the hearing and therefore incorporated into the transcript, have not, in fact, been associated with the record.  In his February 2009 statement, the Veteran notes that the first page of the transcript indicates he submitted a personal statement that was entered into evidence, but he contends "[m]y statement is missing from the transcript."  It appears that the Veteran is objecting to the fact that this statement was not read during the hearing, and thus entered into the record as part of the hearing transcript.  The Board notes that the statement in question (a November 2007 statement written in reference to his December 2007 personal hearing) was added to the claims file at the time of the hearing and has thus been considered in connection with this claim.  

Likewise, in a July 2009 statement, the Veteran noted that he had submitted a record listing his VA medical appointment for the year 2006.  The Veteran contends that "[f]irst my medical appointments were excluded as evidence, and then all the conversations in reference to my medical appointments were deleted from the transcript."  The Board finds that this characterization is inaccurate.  The referenced medical appointment list is contained in the claims file and has been reviewed by both the RO and the Board in connection with this claim.  

The Board also finds the Veteran's more substantive July 2009 objection, that "all the conversations in reference to my medical appointments were deleted from the transcript," is inaccurate as well.  The Board notes that the December 2007 hearing transcript contains the Veteran's testimony regarding his medical conditions and his treatment for these conditions.  Starting on page one, the transcript reflects that the Veteran's accredited representative asked him "[D]o you have some service connected disabilities?  Can you tell us about your service connected disabilities?"  The Veteran started his reply with a discussion of his in-service back injury and the disability ratings he has received, and then noted he has been service-connected for PTSD due to combat and noted a current 30 percent rating.  He then provided a detailed description of his treatment for these disabilities that continued through page two of the transcript.  On page three of the transcript the Veteran discusses how his PTSD and his physical disabilities interfere with his employment and have rendered him unemployable.  

In an August 2009 statement, he asserted that "VA alleges that the transcript notes that I provided a truck for customers to haul wood.  The word customer is not in the edited transcript."  It appears to the Board that this objection appears to be with the July 2008 rating decision's characterization of the Veteran's hearing testimony, rather than with a deficiency in the hearing transcript itself.  To whatever extent this distinction is material to the Veteran's claim, it is noted by the Board that the hearing transcript itself reflects that the Veteran did not use the word "customers" in that context.  

In an October 2009 e-mail, the Veteran pointed out several non-substantive typos, transcription errors, or misstatements from the hearing participants.  The Board was able to recognize several of these on its own and has now been informed by the Veteran of how these portions of the record should read.  The Board finds that none of these inaccuracies has impacted its understanding of the Veteran's testimony, and the Veteran does not allege that these inaccuracies have changed the meaning of his testimony.  

In short, it appears that the Veteran is attempting to demonstrate through the above objections that the hearing transcript is incomplete or materially inaccurate.  In subsequent statements, the Veteran has alleged that the VA "tamper[ed] with the evidence by editing out conversations, putting down words I did not say, and withholding medical evidence."  The Veteran has identified no actual substantive omissions from the transcript, however.  Nor has he explained why he believes that the statement regarding his deriving benefit from the sale of wood, which he does not believe is substantially gainful employment, is inaccurate or is inconsistent with numerous statements he has made before, during, and after his hearing.  The Veteran has not actually demonstrated that the testimony that does appear in the hearing transcript is inaccurate, and he has described at length what he believes the transcript should actually say.  The Board therefore finds that the inclusion of the December 2007 DRO hearing transcript in the claims file is not prejudicial to the Veteran. 

The Board further notes that the Veteran expressly declined a new hearing in a July 2009 written statement.  

In light of the above, the Board finds that the duties to notify and assist the Veteran have been satisfied, and the Board will now consider the Veteran's claim on the merits.  

II.  Severance of TDIU

A.  TDIU: Relevant Law

A total disability rating based upon individual unemployability due to service-connected disabilities is assigned when service-connected disabilities result in such impairment of mind or body that the average person would be precluded from following a substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.15 (2012).

If there is only one service-connected disability, it must be rated at 60 percent or more; if there are two or more service-connected disabilities, at least one must be rated at 40 percent or more and the combined rating must be at least 70 percent.  38 C.F.R. § 4.16(a).

A claim for a total compensation rating based upon individual unemployability, 'presupposes that the rating for the [service-connected] condition is less than 100%, and only asks for TDIU because of 'subjective' factors that the 'objective' rating does not consider.'  Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).

A high disability rating in itself is recognition that the impairment makes it difficult to obtain and keep employment.  However, the question in a total rating case based upon individual unemployability due to service-connected disabilities is whether the veteran is capable of performing the physical and mental acts required by employment and not whether the veteran is, in fact, employed.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In evaluating a veteran's employability, consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16(a), such case shall be submitted for extra-schedular consideration.


B.  TDIU Grant: Rating Decision 

The Veteran was granted entitlement to a TDIU in a March 2006 rating decision with an effective date of June 3, 2005.  This effective date was chosen because it was the date on which the Veteran satisfied the schedular TDIU requirements.  As of that date, he was in receipt of a 40 percent rating for a chronic low back disability, a 30 percent rating for posttraumatic stress disorder (PTSD), a 20 percent rating for diabetes mellitus, and a 10 percent rating for bilateral non-proliferative diabetic retinopathy.  

In granting the TDIU, the March 2006 rating decision noted that the Veteran reported on his TDIU application form that he last worked in May 1998, at which time he retired from the Alachua County Sheriffs Office working with the correctional division.  He worked there 28.5 years and was asked to retire due to making multiple mistakes, including erroneously releasing the wrong prisoner.  He went through a long trial, which caused a lot of anxiety and depression.  The sheriff's office reported that the Veteran retired May 31, 1998, and that it was a "Special Risk Retirement."  

The rating decision noted that the Veteran tried to deny PTSD symptoms for a long time until an unexpected visit from another Marine brought these symptoms out to a point that he could no longer deny them.  He reported his current treatment group has really benefited him and he will continue to go regularly.  He reported that memories of Vietnam surface daily.  He has nightmares at least one per week with the content of the nightmares being related to vulnerability.  He has brief flashbacks to the sound of helicopters flying over or the sound of fireworks.  He gets emotionally upset in response to these reminders.  He also gets tightness of the chest.  He makes a significant effort to avoid thoughts, feelings, or conversations associated with the trauma.  He has always avoided reunions, visiting Vietnam memorials, and movies about Vietnam.  He avoids crowds, and going to the mall is intolerable, as is being caught in traffic.  He feels cut off from people except for family.  He finds it difficult to concentrate.  He is hypervigilant, alert, and watchful.

The rating decision noted that the Veteran worked all of his life with his back pain and indicated that the pain progressively became worse until it flared up daily based on activity.  It also noted that the Veteran was recently granted service connection for PTSD and diabetes mellitus type 2 with diabetic retinopathy.  These disabilities combined to 70 percent and met the schedular criteria as of June 3, 2005.  The rating decision found that, with these additional disabilities, along with chronic back pain, it would be extremely difficult for the Veteran to obtain or maintain employment based on his multiple disabilities.  The rating decision determined that reasonable doubt has been found in his favor in granting individual unemployability.

C.  TDIU Severance: Rating Decisions

In July 2007, the RO issued a rating decision in which it proposed to discontinue entitlement to individual unemployability because the Veteran is unable to secure and follow a gainful occupation.  It noted that, in May 2007, VA received a VA Form 21-4138, "Statement in Support of Claim," a VA Form 21-4140, "Employment Questionnaire," a letter from the Veteran, and a copy of his 2006 tax return reflecting gross earnings of over $35,000.  The Board has inferred from this rating decision that the RO believed that the above evidence, in particular evidence of gross earnings of over $35,000, suggested that the Veteran was engaging in a substantially gainful occupation for a period of twelve consecutive months.  

The July 2008 rating decision in which the RO severed the Veteran's TDIU noted that the Veteran's December 2007 DRO hearing testimony reflects he devised a small business.  It also noted that an April 2008 VA Form 21-4140, "Employment Questionnaire," notes that the Veteran remains self-employed selling timber.  

D.  TDIU Severance: Relevant Law

Under 38 C.F.R. § 3.343(c)(2), if a veteran with a total disability rating for compensation purposes based on individual unemployability begins to engage in a substantially gainful occupation during the period beginning after January 1, 1985, the veteran's rating may not be reduced solely on the basis of having secured and followed such substantially gainful occupation unless the veteran maintains the occupation for a period of twelve consecutive months.  Temporary interruptions in employment which are of short duration shall not be considered breaks in otherwise continuous employment.

Under 38 C.F.R. § 3.343(c)(1), in reducing a rating of 100 percent service-connected disability based on individual unemployability, caution must be exercised in such a determination that actual employability is established by clear and convincing evidence.  The "clear and convincing" standard requires that capacity for work be proven to a "reasonable certainty" but not necessarily be "undebatable."  Vanerson v. West, 12 Vet. App. 254, 258 (1999).  The clear and convincing standard of proof is an intermediate standard between preponderance of the evidence and beyond a reasonable doubt.  Fagan v. West, 13 Vet. App. 48, 55 (1999); Olson v. Brown, 5 Vet. App. 430, 434 (1993).

Under 38 C.F.R. § 4.16(a), marginal employment shall not be considered substantially gainful employment.  For purposes of this section, marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  

While the regulations do not provide a definition of "substantially gainful employment," the VA Adjudication Procedure Manual defines the term as that "at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the Veteran resides."  VA Adjudication Procedure Manual, M21-1 MR, Part IV, Subpart ii, Chapter 2 (Dec. 13, 2005) (previously cited at M21-1, Part IV, paragraph 7.09).  In Faust v. West, 13 Vet. App. 342 (2000), the United States Court of Appeals for Veterans Claims (Court) defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a Veteran actually works and without regard to a veteran's earned annual income prior to having been awarded the 100 percent rating based on individual unemployability.  In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a Veteran is entitled to TDIU is whether his service-connected disabilities alone are of sufficient severity to produce unemployability.

38 C.F.R. § 3.271 governs the computation of income.  It reads in relevant part as follows:

(a) General.  Payments of any kind from any source shall be counted as income during the 12-month annualization period in which received unless specifically excluded under § 3.272.

(c) Business, farm or professional income.

(1) This includes gross income from a business, farm or profession as reduced by the necessary operating expenses such as cost of goods sold, or expenditures for rent, taxes, and upkeep, or costs of repairs or replacements. The value of an increase in stock inventory of a business is not considered income. 

(2) Depreciation is not a deductible expense. 

(3) A loss sustained in operating a business, profession, farm, or from investments, may not be deducted from income derived from any other source.

38 C.F.R. § 3.271 (2013).

E.  Relevant Facts 

In a September 2005 VA PTSD examination report, it was noted that the Veteran worked in the correctional officer division for the Sheriffs Department for 28.5 years.  He retired as a supervisor because he was advised to do so after taking family leave for a bout of depression.  He reported he was making mistakes when the pressure and stress built up on him in 1998.  For example, the Veteran had to check inventory in the ammunition room and forgot to fill out the inventory paperwork and turned it in incomplete.  He reported he signed the wrong inmate out of jail once because of his difficulty concentrating.  He attributed some of these symptoms to a depressive episode he was in at that time.  It was noted that he simultaneously worked for the Sheriffs Department and hauled firewood beginning in 1974 and hauled pulpwood and logs up until about 1988.  

He was in a lawsuit from 1995 to 2002 with the county on a Title Seven case that  occurred on the job.  This lawsuit involved him being blamed for the escape of an inmate who was incarcerated for murdering a University of Florida student.  He had a long time when he felt angry and upset due to the lawsuit and, at one point he felt homicidal toward the other attorney.  He physically attacked an attorney in court during this time when it looked as if the attorney was going to put his hands on the Veteran's attorney, who was a woman.  He was prescribed Prozac to help him with mood stabilization.  He sought psychiatric treatment in 2003 and is in group treatment for PTSD.  The examiner noted that May 2005 psychological testing indicated significant somatic concerns, depressive symptoms, and affective instability.  Test results also suggested some PTSD symptoms, including intrusive thoughts, avoidance behavior, and anger.

The examination report notes that the Veteran avoids crowds, finding it intolerable to go to malls or get caught in traffic.  He reported feeling cut off from people except for family members.  He was able to speak and converse with others but had no close connections except family.  He did not endorse significant current anger control problems but has had these in the past.  He reported finding it difficult to concentrate, particularly if frustrated.  He reported hypervigilance.  The examiner noted that the Veteran had depressive symptoms with a mild level of PTSD.  It was noted that the post-service lawsuit caused a situational reaction of a mixture of depression and anxiety symptoms.  The examiner concluded that the Veteran's primary diagnosis would be dysthymic disorder and mild PTSD.  

The October 2005 VA Form 21-8940, "Veteran's Application for Increased Compensation Based on Unemployability," notes that the Veteran worked for the Alachua County Sheriffs Office in the corrections department for 40+ hours per week from November 1970 to May 1998.  His highest gross earnings per year were $42,000.  He reported that he left his last job because of his disability and that he had not tried to obtain employment since retirement.  His highest level of education was one year of college.  He had no other education and training.  

A December 2005 VA spine examination report notes that the Veteran reported constant daily low back pain that worsens with prolonged ambulation or sitting.  He reported significant stiffness in his low back.  His back pain improved with heat and capsaicin cream.  He reported having severe flare-ups three to five times per week that cause increased low back pain.  He reported rare radicular-type pain down his left leg.  He reported that he is able to perform all activities of daily living including eating, grooming, bathing, toileting, and dressing.  He has to limit his travels and heavy lifting.  

The Veteran submitted a list of VA medical appointments he had over the past year, reflecting multiple medical appointments each month from March 2006 through April 2007.  

On a May 2007 VA Form 21-4140, "Employment Questionnaire," the Veteran reported that he was self-employed at wood hauling.  He works an average of 15 hours per week, and did so from January 2006 through December 2006.  His highest gross earnings per month were $4,651.

The Veteran's Schedule C, Form 1040, "Profit or Loss From Business," for the year 2006 reflects that the Veteran reported his principal business or profession was "Logging."  He checked the "Yes" box when asked "[d]id you 'materially participate' in the operation of this business during 2006?"  He did not check the box that he was supposed to check in order to indicate that he had started or acquired this business in 2006.  Under the "Income" heading, the Veteran reported that his 2006 gross receipts or sales totaled $35,692.  His cost of goods sold was $10,467.  His gross profit was $25,225.  His expenses consisted of $115 in advertising; $8,545 in car and truck expenses; $19,787 in depreciation and section 179 expense deduction; $2,625 in other interest; $330 in legal and professional services; $375 in taxes and licenses; and $552 in cell phone expenses.  The total expenses before expenses for business use of home were noted to be $32,329.  His net profit was a loss of $7,104.  

In a May 2007 statement, the Veteran reported that his "earnings were from wood given to me by tree surgeons.  I sold the wood to various timber mills."  He estimated that a load of wood averages $250.  He estimated that, based on his highly monthly earnings of $4,651, he would have had an average of approximately five loads per week.  He conservatively estimated that he works three hours per load, equaling 15 hours per week.  

The Veteran noted on an April 2008 VA Form 21-4140, "Employment Questionnaire," that he was self-employed selling timber from January 1, 2007, through December 31, 2007.  He noted that the hours per week and time off from illness were inapplicable.  He did not list his highest gross earnings per month.  

A February 2010 VA medical record reflects that he knows the amount of his benefit payment and monthly bills, prudently handles payments, personally handles money and pays bills, and is capable of managing financial affairs.  It notes that the Veteran owns a business selling wood and also belongs to a partnership that has real estate investments.  It also notes that the Veteran "has 3 business partners."  The examiner estimated that the Veteran's PTSD signs and symptoms are transient or mild and decrease work efficiency and ability to perform occupational tasks only during periods of significant distress.    

The Veteran underwent a VA social work and industrial examination from a psychologist in June 2013 for the purpose of determining whether he is unable to secure and maintain substantially gainful employment due to his service-connected disabilities.   The examination report reflects review of the claims file and interview and examination of the Veteran.

The Veteran reported that he attended community college for one to one and a half years in the 1970s.  He reported he was a C student in college and a B to C student in high school.  He also reported having done farm work and landscaping.

Eye contact was appropriate and affect appeared euthymic.  There was no evidence of limited or impaired attention span.  Mental status examination was not suggestive of recent memory impairment.  He described his remote memory function as "pretty good."  There was no evidence of marked concentration impairment during the examination.  His speech was well organized.  He did not endorse psychotic symptoms.  There was no evidence of mania.  The Veteran reported that he regularly felt depressed.  There was no evidence of significantly impaired judgment in his daily functioning.

His job history was summarized, and it was noted that the Veteran retired as a corrections officer supervisor in 1998.  The Veteran reported that "he retired from working as a correction's officer due to 'the physical and mental stress' of being unjustly held responsible and being demoted for a prison escape."

He reported that he farmed from 1998 to 2006 and that he had his own wood hauling business from 2006 until 2009.  He reported that his farm work and wood business involved a lot of physical activity.  He reported that "'I had to rely on people to do a lot of things that I couldn't do for myself."  He noted that he had 66 VA medical appointments in 2006.  He reported that the most he earned from his wood hauling business was $2,600 in 2008.  

The examiner noted that the Veteran reported that he turned his wood hauling business over to his son when he was approximately 60 years old.  He did so "because his son was underemployed and also because when he started the business he planned to turn it over to his son at one time."  The examiner noted that "[t]he veteran added that because of his back problems 'and all of these medical appointments I had to go to' he had to hire people to do physical labor that he was incapable of doing."  The Veteran reported that this business was not profitable, "in part because he had to hire people to perform physical labor due to his chronic medical conditions."  

The Veteran knew the amount of his benefit payment and monthly bills.  He could prudently handle payments.  He did not personally handle money and pay bills.  The examiner opined that the Veteran was capable of managing his financial affairs.  

The examiner "was unable to find evidence that symptoms from the veteran's service connected PTSD resulted in specific disabilities in the work place or resulted in significant occupational impairment."  The examiner was a psychologist and was unable to render an opinion as to whether or how the remaining service-connected disabilities affected the Veteran's employment.  The examiner opined "that that the veteran's current social functioning is generally consistent with his functioning prior to his military service."

VA obtained a medical opinion with respect to this claim in August 2013.  Following review of the claims file, the VA physician opined that "it would seem to this examiner that the veteran is capable of at least sedentary employment and has been since at least 2002" when the VA medical records begin.  The examiner stated that, "[w]hile he may need to change positions (sitting to standing/walking and vice versa) with some frequency and be unable to lift, certainly a desk job one with limited walking would be attainable."  She noted that "it would seem that the logging business/activity was sedentary with possibly some walking and did not require lifting.  As it was his own business, it would seem that he would have been able to move around as needed or eat something if he were to become hypoglycemic."  The examiner also stated that, "[a]s the business was his idea and he was the head of the business, it seems to this examiner that this does not fit the definition of 'marginal employment' such as "'employment in a protected environment' akin to a family business or sheltered workshop."

F.  Veteran's Contentions

The Veteran has set forth alternate theories to explain why his TDIU benefits should not be severed.  First, the Veteran contends that his timber-selling activities do not, in fact, constitute employment.  Second, the Veteran contends that, even if his activities were determined to constitute employment, such employment does not constitute substantially gainful employment, but rather is marginal.  Third, the Veteran contends that, even if his activities do constitute substantially gainful employment, VA has offered no examination showing material improvement in his physical or mental condition.  

In a November 2007 statement, the Veteran argued that his activity during 2006 did not rise to the level of substantial work.  He described his activities as follows:

I provided my equipment to various tree surgeons who would cut & load their wood on my truck.  Me or my hiree would deliver the wood to the wood mill.
	
On other occasions I moved wood for general contractors.  In this case I would have someone with a log truck & trailer.  The contractor would load the wood on the log trailer, the truck owner would deliver the wood to the mill for me.  I would pay him a fee (Freight).  The wood mill will pay me for the wood.

The December 2007 DRO hearing transcript notes that the Veteran retired on the recommendation of his mental health counselor due to mental stress and pressure that he was under at his job.  He reported that he "was going through depression, anxiety, and suicidal/homicidal behavior, thoughts, ideation."  He believed he could not manage gainful employment at this time because of his physical and mental condition.  He also did not believe it would be appropriate to hire someone with his mental problems.  The Veteran described his logging employment as follows:

I evaluated a system that was taking place in 2005, we had a major storm came through Alachua County.  And people were panicking to get trees and stuff removed from their yards.  That was the day at the house, and I noted that the tree surgeons were taking the wood down and hauling it off to the dump.  And the dump would charge them $25 a ton to remove the wood.  They would have to go to a rental agency and rent a machine, and pay them $200 a day for the use of the machine.  So I proposed to provide them with a truck to haul the wood, and a machine to load it with, and a place to dispose of the wood.  When they cut the wood down and loaded on my truck, the wood was sent to the wood mill, and I got paid for the wood through a broker.  So that was not substantial gainful activity on my part.  My benefits came from the sale of the wood, not from any gainful employment that I was doing.  The manual labor was done by the tree surgeon himself....

The Veteran described himself as having "a truck and a machine," and likened his activity as to an investment rather than employment, stating that "instead of investing in the stock market, I invested in the job market." He reported that "[o]ther people are doing work," meaning the physical labor.  He described his role as loaning his resources, including his truck.  He stated that he would loan his truck, free of charge, to the people doing the labor.  They would take it to the mill and give the people at the mill "a card that the broker give me which I can sell the wood.  The broker sent me a check."  The Veteran "start[ed] mailing [the broker] the wood tickets, and then he would send my check in the mail."  He reported that "all my earnings came from the sale of the wood."  

The Veteran also described his activities as follows:

Now in other instances, say for instance there was a contractor that was clearing a job sit[e].  And there was wood on the job site.  To the contractor, that is debris that has to be hauled away from the job site.  My little small truck that I designed, had designed to go in somebody's yard was not big enough to handle that kind of a job.  So what I would do, I would go to the contractor and say, look, I will dispose of this wood for you free of charge.  I would then once I make the deal with him, I would then go to a trucker who has a log truck and a log clearer.  Have him to bring his truck on the job site, the contractor loads the wood on the trailer, the trucker takes my car and along with a load of wood, and take it to the mill, and sold under my name.  On that very day, when he hauled that load of wood, if he gets paid $100 a load for hauling.  I pay him $150, but I won't wait till Friday to pay him, I would pay him that very day.  What that does, that assures me that I will be able to access him because he knows he's going to make more money from me.  On the other hand, he is also going to go out bragging about how much money he made off of me which other truckers going to hear that.  So not only are they going to be looking for me to get work for them, but if they see another job going on, they're going to put the word out, say I know a man that'll move this wood for you.  Because that generates work for them.  So that's how I generated my income, the sale of wood.  Not in substantial work myself.  

The Veteran testified that he is still engaging in this activity, but on a smaller scale.  He reported that, "there's not a lot of work because the storm is over....  So I'm only getting calls sporadically."  When asked whether he was operating a small business, the Veteran responded that, "[n]o, I didn't operate a small business.  The tree surgeon operate a small, I just provided them the means."  He disputed the characterization that he was leasing his equipment to the tree surgeons, stating that "when you lease something, they are paying you for the use of it.  I just let them use it, and I generated my income from the sale of the wood.  They consider that debris."  He endorsed his representative's characterization that "you physically weren't out loading wood, or driving the truck, or any of that.  You just coordinated a situation that allowed income to be generated."  He incurred expenses in that he "hired other people to produce the wood and get it to the wood mill."  He reported that he earned $35,624, but that he "had already spent $1000 for my own personal  money into that."  

With respect to his truck, he testified as follows:

[W]hen you're going to a neighborhood special active subdivision you have people with these nice yards.  You cant' [sic] go in there with a big tractor trailer, so I came up with the idea of, in I found a medium duty truck, a 1977 Ford.  I took the bed off the back of it, and got another junk truck with the set of axles on the back.  Butted it up to the original truck.  I didn't do this myself, I had a welder do this.  So when I say I did that, I didn't physically do it, but I had it done.  I want to make that clear for the record.  And when this do, I got a small truck that's light enough to go into somebody's yard and back it in their yard.  And so when it's loaded it's light and when you come out it doesn't[] cut rough in the people's grass and tear the grass up.

He testified that he made $55 per ton of wood and could haul eight tons per load.  He reported that "[o]ne load of wood, that's $455 that I made in two hours.  But I didn't physically earn it, but that's what my equipment earned me."  He reported that the equipment cost him less than $20,000, financed, and that his payments were very small.  

He described a lack of job security as follows:

I'm at a disadvantage, because I'm so small, if the wood mills start shutting down, I'm going to be the first one they cut off because I'm hauling the smallest amount of wood.  Okay, so I don't have no job security.  If the tree surgeon said, well hell if he can do this, I can do this too.  And they decide to start hauling their wood.  I'm out of business, but at least I got, I still got my machinery and my truck.  And that's some value.  There's always going to be somebody, somewhere down the road going to call me, so I get one call a month.  That's you know, to my advantage.  

He described his work as "sporadic," noting that the work has been reduced and not that much activity has been going on recently.  He reported that, over the past twelve months, "in January my truck was on the road nine times the whole month.  In June only three times, July six times, September three times."  He described his prospect of making as much money in the future as he made in the past as "very remote."  He also reported that "my health is deteriorating that I won't be able to do any substantial work."  

In his August 2008 notice of disagreement, the Veteran reported that, "[b]ecause of my back injury and PTSD I have been unable to physically work."  He also raised the following objection:

At no point in the Rating Decision did you mention that I worked, that I physically got out there and performed labor.  If I had taken my money and put it in the stock market, we would not be having this dialog.  Same principle.  I invested in the equipment while others performed the labor.  Therefore I reap the profits of my investment.  

The Veteran also argued that "[a] business that has a gross income of $25000 and a net profit or loss of -$7,104 is not considered a successful business."  

He acknowledged having reported no lost time from work but noted that he did so because he does not work.  He reported that the only reason he filled out the VA Form 21-4140 is because he is required to do so every year.  He again characterized his activities as "a labor market investment" rather than as employment.  He stated that, "[a]s a disabled veteran, I am entitled to unemployability because I can't work; I receive income for the use of my equipment."  

In an August 2008 statement accompanying the notice of disagreement, the Veteran argued that his gross income was $25,225, not $35,000.  He noted that VA should not have included the cost of goods as part of his gross earnings.  He also argued that "[t]here is no evidence that I designed a Successful Business Model."  

The Veteran also reported that his equipment was used on 92 occasions in the year 2006 and noted that 92 days of work would be considered part-time.  He noted that he had requested that his list of VA hospital appointments for 2006 should have been made part of the record.  He also contends that there is no medical evidence of record showing that he is unemployable.  He rather argues that "[t]he Preponderance of the evidence shows that I found an unorthodox way of investing in the Labor Market in a manner which other businesses would earn an income for me at a substantial savings to themselves."  

In another August 2008 statement, the Veteran disputed the RO's determination that he "was able to secure and follow a gainful occupation."  He stated that "VA must prove that I gained from the occupation.  The VA must show how much I gained."  He asserted that important questions in this case concern whether his business operated at a profit or a loss, arguing that his Schedule C, Form 1040, shows a loss of $7,104.  He therefore determined the evidence does not show that he "designed a successful business model.  A successful business makes a profit."  He also contends that "[t]he preponderance of the evidence shows that the business under my management suffered a loss.  Causation of the loss is my disability."  

In an October 2008 written statement, the Veteran contends that his logging activities should be considered to be marginal employment.  He cited the following definition of marginal employment: "'Marginal Employment may also hold to exist on a fact found basis (includes but not limited to employment in a protected environment such as a family business or sheltered workshop).'"  He noted that VA's regulations say that "'Marginal Employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by The US Department of Commerce Bureau of Census as the poverty threshold for one person.'"  He also noted that VA regulations state that "'Marginal Employment shall not be considered substantially gainful employment.'"  He estimated that the poverty threshold for one person in 2006 was $10,920.  

In a November 2008 statement, the Veteran essentially contends that the VA medical evidence indicating the time he spent at medical appointments would demonstrate that, if he were employed, the time spent at his VA medical appointments would require him to lose excessive amounts of time from work and would result in his termination.  

In a January 2009 statement, the Veteran reiterated that "[a] small family business is marginal employment.  Marginal employment shall not be considered substantial gainful employment.  (See 38 CFR 4.16).  A small family business falls under a protective environment."  He also noted that he had no income in 2006.  He additionally noted that he had appointments at the VA Medical Center in Gainesville for a total of 57 days in 2006, so he "do[es] not meet the criteria of working 12 consecutive months."  

In a February 2009 statement, the Veteran noted that VA had improperly discontinued his unemployability benefits due to gross earnings in excess of $35,000 in 2006, when it should have based any determination in this matter on his net income, which was a loss of $7,000 in 2006.   

In a July 2009 statement to his accredited representative, the Veteran noted that, "[a]ccording to the Internal Revenue Service, I had no business income in the year 2006.  If I had earned $35,000.00, I would have had to pay income taxes on my earnings."  

In his September 2009 substantive appeal, the Veteran reported that his "employment is the operation of a small family business which was operated at a loss during the period in question (38 CFR 4.16)."  

In an October 2009 e-mail, the Veteran "disagree[d] that the evidence shows that I managed income, expenses, operating cost, mechanical problems and designed a successful business model."  He also contends that "[m]y medical appointments present an exceptional or unusual disability picture of marked interference with employment by frequent hospital visits and continuous need for medical treatment for my service connected disabilities."  

In an October 2009 statement, the Veteran wrote that "I agree that I was self employed.  However, self employment is not substantial gainful employment.  Self employment is marginal employment (see § 4.17 example of marginal employment)."  He "agree[d] that 1040 Schedule C notes that I materially participated in the operation of the business," but he "disagree[d] that material participation is substantial gainful employment."  He asserted that "[t]he evidence shows that I am an entrepreneur who deals with other business people and coordinated a situation which allowed revenue to be generated."  The Veteran also cited to the provisions in the VA Adjudication Procedure Manual (M21-1MR) that are relevant to determining TDIU entitlement for individuals who are self-employed.  M21-1MR, Part IV, Subpart ii, Chapter 2, Section F.26.b.  

In a November 2009 statement, the Veteran described his activities as follows: "The tree surgeons and the contractors were producing the wood that was sold....  The wood mills determined when the wood could be haul[ed] to their mills....  The wood broker determined how much I would be paid for the wood....  This would be considered passive income (See Black's Law Dictionary page 832)."

In a March 2011 personal statement, the Veteran reported that "I was self-employed until 2/28/11, when I turned my business over to my son.  I certify that I am no longer managing or operating a business and I receive no income from the business." 

In another October 2013 statement, the Veteran "disagree[d] with the examiner[']s opinion that as the business was my idea and I was the head of the business, that it did not fit the definition of Marginal Employment."  He cited 38 C.F.R. § 4.17, discussing total disability ratings for pension purposes based on unemployability and age of the individual.  He quoted that regulation as follows: "38 C.F.R. § 4.17(a): Marginal employment, for example as a self-employed farmer or other person, while employed in his or her own business."  He also cites to the M21-1MR's definition of marginal employment, arguing that "Marginal employment exists if, by reason of age and disability, the Veteran [w]orks less than one-half the usual hours .... [or] [r]eceives less than one-half the prevailing community wage for the particular occupation."  He argues that "[e]ither of the criteria listed above will suffice to qualify as marginal employment under 38 C.F.R. § 4.17(a)."  He "disagree[d] with the examiner's opinion that I am capable of substantial gainful employment, particularly sedentary employment.  Sedentary employment/work involves lifting no more than 10 pounds at a time and occasionally lifting and carrying articles such as docket files, ledgers, and small tools."  He also "disagree[d] with the examiner's opinion that no lifting was required in the logging business/activity," and he described the physical demands that are placed on individuals who process wood and bind loading equipment.  

In another October 2013 statement, the Veteran stated that "[s]edentary employment is not synonymous to substantial gainful employment.  It should be noted that employment is not synonymous with employability."  He also noted that "[t]he examination does not cite any material improvement in my physical or mental condition," and stated that "[t]he examination must give particular consideration whether the veteran attained improvement under the ordinary conditions of life i.e., while working or actively seeking work."  He believes there is a contradiction in the supplemental statement of the case, as he asserts that employment "cannot be both sedentary employment and gainful employment."  

In the October 2013 statement, the Veteran also noted that the RO reduced the Veteran's benefits when it was found he was capable of substantial gainful employment.  He believes that 38 C.F.R. § 3.343(c)(2) makes TDIU benefits subject to reduction "when a veteran begins to engage in a substantially gainful occupation and maintain the occupation for 12 consecutive months."  The Veteran also argues that "[t]he examiner did not meet her obligations in determining whether my logging business/activity was marginal or gainful employment."  Finally, the Veteran stated that "[t]he Regional Office has not met its obligations under 3.343.  Whereas it offers no examination showing material improvement in my physical or mental condition or any evidence of any earned annual income that exceeds the poverty threshold."  

In a December 2013 statement, the Veteran objected to VA's "use of gross sales in lieu of earned annual income."  
	
In a March 2014 statement, the Veteran asserts that "I earned no wages in 2006 or 2007.  The RO offers no evidence, makes no assertions, or even pretends that I earned any wages."  He asserts that "I was involved in marginal employment and meet both criteria under 4.17(a)....  A veteran is entitled to TDIU even if he is marginally employed."  




G.  Summary of Veteran's Contentions 

Given their length and complexity, the Board will now summarize the Veteran's contentions, as reflected above.  The Board acknowledges that the above evidence reflects, to a certain extent, the Board's own paraphrasing of the Veteran's contentions.  This section will include even more of a synthesis of his assertions for the purpose of addressing them in an orderly fashion.  In doing so, the Board has not materially altered the Veteran's argument and will address all of his pertinent contentions herein.  

The Veteran's TDIU benefits were severed effective November 1, 2008, based on the RO's determination that the Veteran was engaged in a substantially gainful occupation selling timber.  The Veteran has set forth alternate theories to explain why these benefits should not be severed.

First, the Veteran contends that his timber-selling activities do not, in fact, constitute employment.  Rather, he believes that his activities are more comparable to an investment rather than an occupation.  Thus, he believes that, in the absence of actual employment, VA cannot demonstrate that the Veteran has engaged in a substantially gainful occupation for a period of twelve consecutive months.

Second, the Veteran contends that, even if his activities were determined to constitute employment, such employment does not constitute substantially gainful employment.  Rather, he contends it is marginal employment for a myriad of reasons.
 
Third, the Veteran contends that, even if his activities do constitute substantially gainful employment, VA has offered no examination showing material improvement in his physical or mental condition.  He also contends that VA did not demonstrate that he had engaged in such activities for  12 consecutive months. 

H.  Analysis

a.  Veteran's Contention: His Activities Do Not Constitute Employment

As noted above, the Veteran's first contention is that his timber-selling activities do not, in fact, constitute employment.  Rather, he believes that his activities are more comparable to an investment rather than an occupation.  Thus, he believes that, in the absence of actual employment, VA cannot demonstrate that the Veteran has engaged in a substantially gainful occupation for a period of twelve consecutive months.

The Veteran's contentions with respect to this question are presented above in great detail and need not be repeated yet again at this time, as the Board does not find them to be persuasive.  The mere fact that the Veteran filled out and submitted a Schedule C, Form 1040, "Profit or Loss From Business, (Sole Proprietorship)" to the IRS for the year 2006 demonstrates that he does, in fact, recognize that his logging activities constitute employment.  The Board cannot accept the Veteran's attempts to redefine the word "investment" to encompass activities that are clearly "employment." 

b.  Veteran's Contention: His Activities Do Constitute Employment, But It Is Not Substantially Gainful Employment

Second, the Veteran contends that, even if his activities were determined to constitute employment, such employment does not constitute substantially gainful employment.  Rather, he contends it is marginal employment for the following reasons: (i) the Veteran's earned annual income did not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person; (ii) his business was not successful because he lost money from it due to his service-connected disabilities; (iii) he is incapable of performing physical labor; (iv) it is not full time employment, but is sporadic employment with no job security; (v) his employment is marginal because it is self employment; (vi) his employment is marginal because it is with a family business, which is a protected environment; (vii) his employment is sedentary employment, which is marginal employment; (viii) he is incapable of sedentary employment; and (ix) his service-connected disabilities require him to miss too much time from work for medical appointments to make it possible for him to engage in substantially gainful employment.

For the reasons discussed below, the Board finds that the Veteran's employment does not constitute marginal employment and can be properly classified as substantially gainful employment.

i.  The Veteran's earned annual income did not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.

As noted above, marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  In 2006, this figure was $10,488.  (See https://www.census.gov/hhes/www/poverty/data/threshld/thresh06.html.)  In Faust v. West, 13 Vet. App. 342 (2000), the United States Court of Appeals for Veterans Claims (Court) defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a Veteran actually works and without regard to a veteran's earned annual income prior to having been awarded the 100 percent rating based on individual unemployability.  

In the case at hand, the Board has calculated the Veteran's annual income of 2006 with respect to income derived from the Veteran's business through application of 38 C.F.R. § 3.271 to the Veteran's 2006 Schedule C, Form 1040.  Under 38 C.F.R. § 3.271, the gross income from a business or profession may be reduced by the necessary operating expenses, such as cost of goods sold, or expenditures for rent, taxes, and upkeep.  Depreciation is not a deductible expense. The cost of repairs or replacement may be deducted. The value of an increase in stock inventory of a business is not considered income. 

The Veteran's Schedule C Form 1040 notes gross income of $25,225.  This number was derived by subtracting the cost of goods sold, totaling $10,467, from the gross receipts or sales, which totaled $35,692.  The Board notes that additional expenses, which the Veteran has listed as totaling $32,329, are also potentially allowed to be deducted under 38 C.F.R. § 3.271.  As noted above, however, 38 C.F.R. § 3.271 expressly excludes depreciation from the list of acceptable deductible expenses.  In this case, the Veteran has claimed depreciation and section 179 expenses totaling $19,787.  Thus, the amount of $32,329 is reduced to $12,542.  Consequently, the Veteran's countable income was $12,683 ($25,225 minus $12,542), which exceeds the applicable poverty threshold.

ii.  His business was not successful because he lost money from it due to his service-connected disabilities.

In an August 2008 statement, the Veteran contends that, in order to demonstrate that he "was able to secure and follow a gainful occupation....  VA must prove that I gained from the occupation.  The VA must show how much I gained."  He also contends that "[t]he preponderance of the evidence shows that the business under my management suffered a loss.  Causation of the loss is my disability."  

The record does not demonstrate that the Veteran's business was unsuccessful or that its initial lack of profitability was because of his service-connected disabilities.  Rather, the evidence suggests that the reasons for the initial lack of profitability in the Veteran's business are related to the costs of the initial startup, to include costs associated with his initial equipment investment.  He reported at his June 2013 VA social work and industrial examination that his most profitable year was 2008, in which he earned $2,600.  

He was initially granted a TDIU because the RO determined that it would be extremely difficult for the Veteran to obtain or maintain employment based on his PTSD, back disability, diabetes, and diabetic retinopathy.  The Board finds that such disabilities clearly did not render him incapable of starting his own wood selling business.  Aside from performing the actual physical labor itself, the Veteran has been extensively involved in every aspect of this business, from evaluating the market and identifying a gap, to procuring the proper financing, to designing the proper equipment, to establishing relationships with tree surgeons and wood brokers, to marketing himself to a labor force and potential customers, to managing employees.  His hearing testimony and numerous personal statements demonstrate that he possesses the intellectual capabilities to perform this work and that he was able to function at a high enough level to grow this business.  The Veteran's assertions during the June 2013 VA social work and industrial examination that he had started the business with the express purpose of turning it over to his son also demonstrate that he was engaging in long-term planning rather than looking for a quick profit.  The foregoing evidence indicates that the Veteran is capable of engaging in a substantially gainful occupation.  

iii.  He is incapable of performing physical labor.

With respect to the Veteran's inability to engage in physical labor, the Veteran has reported that he was forced to hire laborers to actually collect and process the wood, which he has characterized as a hardship on his business.  The Board notes that the fact that a business had to hire employees does not demonstrate that its owner is incapable of substantially gainful employment.  On the contrary, the fact that the Veteran had to hire workers demonstrates that he was able to engage in supervisory duties which demonstrates the Veteran's capability of performing the mental acts required by employment.  Thus, while the Veteran may have been incapable of performing the demanding physical labor of collecting, processing, and hauling wood on his own, he has demonstrated that he possesses the intellectual capabilities to manage a labor force to perform these activities for him.  

iv.  It is not full time employment, but is sporadic employment with no job security.
	
As noted above, in Faust v. West, 13 Vet. App. 342 (2000), the United States Court of Appeals for Veterans Claims (Court) defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a Veteran actually works and without regard to a veteran's earned annual income prior to having been awarded the 100 percent rating based on individual unemployability.  Therefore, the number of hours actually worked does not, by itself, render employment not substantially gainful.  Nor does working many hours during certain periods and few hours during others render the work not substantially gainful.

The Board observes that the nature of the Veteran's wood selling business would lend itself to being busy during certain times of the year and more scarce during others.  This alone does not make the Veteran's work marginal.

With respect to the lack of job security, the Board acknowledges that the Veteran's employment is not immune to potential hardships.  It finds, however, that such vulnerability does not render the Veteran himself incapable of performing the tasks required to engage in this or other employment.  The Board further notes that the Veteran did not actually lose his business before turning it over to his son in 2009.  The Veteran's business did not actually succumb to the risks that are inherent in owning and operating a small business.  

v.  His employment is marginal because it is self employment.

In an October 2009 statement, the Veteran wrote that "I agree that I was self employed.  However, self employment is not substantial gainful employment.  Self employment is marginal employment (see § 4.17 example of marginal employment)."  

The Board notes that, while self-employed individuals may be found to be marginally employed in some cases, the fact that the Veteran is self-employed does not render his employment marginal by definition.  A finding of marginal employment requires more than merely self-employment.  

vi.  His employment is marginal because it is with a family business, which is a protected environment.

The Veteran presents this contention most clearly in an October 2008 statement in which he cited the following definition of marginal employment: "'Marginal Employment may also hold to exist on a fact found basis (includes but not limited to employment in a protected environment such as a family business or sheltered workshop).'"  

The Board notes that the key word in that definition of marginal employment is "protected," not "family."  The differences between protected employment within a small or family business and owning and actually running a small or family business, which does not provide such protections, are clear.  The Veteran has not suggested that the people with whom he does business give him their business or offer special rates because of his service-connected disabilities.  At his December 2007 hearing, for example, he testified that he finds work because he has a truck that can operate in smaller spaces than the standard wood hauling trucks, and because he treats workers well.  The Veteran has testified that he must compete in the market like everyone else, as evidenced by his December 2007 hearing testimony that "I'm at a disadvantage, because I'm so small, if the wood mills start shutting down, I'm going to be the first one they cut off because I'm hauling the smallest amount of wood."  

In an October 2013 statement, the Veteran argued that VA should apply the "marginal employment" guidelines that appear in 38 C.F.R. § 4.17(a).  He believes that this regulation allows for marginal employment to be established "if, by reason of age and disability, the Veteran [w]orks less than one-half the usual hours .... [or] [r]eceives less than one-half the prevailing community wage for the particular occupation."  Setting aside the accuracy of the Veteran's interpretation of this regulation, the Board notes that 38 C.F.R. § 4.17 applies to claims of total disability ratings for pension based on unemployability and age of the individual.  The case at hand involves TDIU for compensation purposes under 38 C.F.R. § 4.16 and, thus, the provisions of 38 C.F.R. § 4.17 are inapplicable.  

vii.  His employment is sedentary employment, which is marginal employment.

In an October 2013 statement, the Veteran stated that "[s]edentary employment is not synonymous to substantial gainful employment," and asserted that employment "cannot be both sedentary employment and gainful employment."  

The Board agrees that "[s]edentary employment is not synonymous to substantial gainful employment," but disagrees that employment "cannot be both sedentary employment and gainful employment."  The Board observes that the sedentary nature of the Veteran's employment is not relevant to determining whether it is substantially gainful employment.  The Board therefore finds that the terms "sedentary employment" and "gainful employment" are not mutually exclusive.  

viii.   He is incapable of sedentary employment.

The Veteran also contends that he is incapable of sedentary employment and is, therefore incapable of substantially gainful employment.  

In an October 2013 statement, he "disagree[d] with the examiner's opinion that I am capable of substantial gainful employment, particularly sedentary employment.  Sedentary employment/work involves lifting no more than 10 pounds at a time and occasionally lifting and carrying articles such as docket files, ledgers, and small tools."  He also "disagree[d] with the examiner's opinion that no lifting was required in the logging business/activity," and he described the physical demands that are placed on individuals who process wood and bind loading equipment.  

The Board observes that an assessment of the physical demands that are placed on workers who actually perform the physical labor that is required in logging is irrelevant to determining whether the Veteran is capable of performing his sedentary employment of running his wood selling business.  With respect to the question of whether the Veteran is capable of performing this sedentary employment, the Board notes that the June 2013 VA social work and industrial examiner "was unable to find evidence that symptoms from the veteran's service connected PTSD resulted in specific disabilities in the work place or resulted in significant occupational impairment."  The examiner opined "that that the veteran's current social functioning is generally consistent with his functioning prior to his military service."  

The Veteran has demonstrated that he is able to coordinate with other people, including tree surgeons, contractors, wood brokers, and laborers to secure jobs, hire workers, and arrange for the sale of the materials that are collected.  The Board therefore finds that the Veteran's PTSD did not render him incapable of sedentary employment. 

With respect to his physical disabilities, the August 2013 VA physician found "that the veteran is capable of at least sedentary employment and has been since at least 2002" when the VA medical records begin.  The examiner stated that, "[w]hile he may need to change positions (sitting to standing/walking and vice versa) with some frequency and be unable to lift, certainly a desk job one with limited walking would be attainable."  She noted that "it would seem that the logging business/activity was sedentary with possibly some walking and did not require lifting.  As it was his own business, it would seem that he would have been able to move around as needed or eat something if he were to become hypoglycemic."  This opinion supports the proposition that the Veteran's physical disabilities do not prohibit him from engaging in sedentary employment.

The Board further notes that the Veteran has reported that he performed farm work from 1998 to 2006.  The Board finds that, if the Veteran was in fact capable of performing even lighter physical tasks involved in farming, then he was capable of performing sedentary work as defined by the Veteran (involving "lifting no more than 10 pounds at a time and occasionally lifting and carrying articles such as docket files, ledgers, and small tools.")  Specifically, the Board finds that the evidence does not demonstrate impairment in the Veteran's ability to pick up and carry objects weighing up to 10 pounds.  Owning his own business, the Veteran has the flexibility to compensate for his back and diabetes in that he is allowed to stand, sit, and move around when necessary.  The Board therefore finds that the Veteran's back disability, diabetes, and diabetic retinopathy did not render him incapable of sedentary employment.  

In view of the above, the Board finds that the Veteran has not demonstrated that he is incapable of sedentary employment.  

In an October 2013 statement, the Veteran has also argued against the adequacy of the June 2013 VA social work and industrial examination report itself, noting that that "[t]he examiner did not meet her obligations in determining whether my logging business/activity was marginal or gainful employment."  It is the duty of the VA examiner to evaluate the Veteran and determine what types of individual tasks and overall employment (such as physical or sedentary) the Veteran's service-connected disabilities permit or prohibit.  The question, however, of whether the Veteran's actual employment constitutes substantially gainful employment, while informed by the findings of a VA medical examiner, is a legal question, not a medical determination.  The Board, as the finder of fact, is responsible for making the legal determination of whether the Veteran's employment was substantially gainful.  

ix.  His service-connected disabilities require him to miss too much time from work for medical appointments to make it possible for him to engage in substantially gainful employment.

As stated in an October 2009 e-mail, the Veteran contends that "[m]y medical appointments present an exceptional or unusual disability picture of marked interference with employment by frequent hospital visits and continuous need for medical treatment for my service connected disabilities."  Medical evidence and lay testimony of record reflect that the Veteran had many appointments in 2006.  He has stated that he missed 57 days of work that year and had 66 appointments.  

The evidence demonstrates, however, that the Veteran was actually able to engage in a substantially gainful occupation, despite these numerous appointments.  The Board notes that the nature of the Veteran's work, and the fact that he owned his own business, gave him the flexibility that he needed to receive medical care while operating the business.  The Board therefore finds that the Veteran's medical care and service-connected disabilities did not render him incapable of substantially gainful employment.

c.  VA has offered no examination showing material improvement in his physical or mental condition.  

The Veteran contends that, even if his activities do constitute substantially gainful employment, VA has offered no examination showing material improvement in his physical or mental condition.  

In an October 2013 statement, the Veteran noted that "[t]he examination does not cite any material improvement in my physical or mental condition," and stated that "[t]he examination must give particular consideration whether the veteran attained improvement under the ordinary conditions of life i.e., while working or actively seeking work."  He also stated that "[t]he Regional Office has not met its obligations under 3.343.  Whereas it offers no examination showing material improvement in my physical or mental condition...."  

The Board finds, however, that the Veteran has taken these requirements out of context and that the requirement of an examination showing "material improvement" does not appear in the pertinent regulation.  Rather, the Board notes that these criteria appear in 38 C.F.R. § 3.343(a).  Read in full, 38 C.F.R. § 3.343(a) provides as follows:

(a) General.  Total disability ratings, when warranted by the severity of the condition and not granted purely because of hospital, surgical, or home treatment, or individual unemployability will not be reduced, in the absence of clear error, without examination showing material improvement in physical or mental condition.  Examination reports showing material improvement must be evaluated in conjunction with all the facts of record, and consideration must be given particularly to whether the veteran attained improvement under the ordinary conditions of life, i.e., while working or actively seeking work or whether the symptoms have been brought under control by prolonged rest, or generally, by following a regimen which precludes work, and, if the latter, reduction from total disability ratings will not be considered pending reexamination after a period of employment (3 to 6 months).

[emphasis added]

That is, "[t]otal disability ratings, when warranted by the severity of the condition and not granted purely because of ... individual unemployability will not be reduced, in the absence of clear error, without examination showing material improvement in physical or mental condition."  38 C.F.R. § 3.343(a).  The requirement for an "examination showing material improvement in physical or mental condition" applies in the case of a reduction of a total disability rating that was granted as a function of a single rating or combination of ratings totaling 100 percent.  It does not apply to cases, such as the Veteran's, in which total disability ratings are granted due to individual unemployability (TDIU).  In short, the requirement of an "examination showing material improvement in physical or mental condition"  does not apply to TDIUs.  Nor does the 38 C.F.R. § 3.343(a) requirement that "consideration must be given particularly to whether the veteran attained improvement under the ordinary conditions of life" apply to TDIU reductions.

Rather, the requirements for TDIU reductions appear in 38 C.F.R. § 3.343(c).  As noted above, 38 C.F.R. § 3.343(c)(1) requires "a determination that actual employability is established by clear and convincing evidence."  The remainder of 38 C.F.R. § 3.343(c)(1) applies to veterans "undergoing vocational rehabilitation, education or training," which is not the situation for the Veteran in the case at hand and therefore need not be further discussed.

38 C.F.R. § 3.343(c)(2) applies to the Veteran in this case.  That regulation reads as follows:

If a veteran with a total disability rating for compensation purposes based on individual unemployability begins to engage in a substantially gainful occupation during the period beginning after January 1, 1985, the veteran's rating may not be reduced solely on the basis of having secured and followed such substantially gainful occupation unless the veteran maintains the occupation for a period of 12 consecutive months. For purposes of this subparagraph, temporary interruptions in employment which are of short duration shall not be considered breaks in otherwise continuous employment.

The material improvement requirement does not appear in 38 C.F.R. § 3.343(c).  Instead, once it is determined that the Veteran has begun to engage in a substantially gainful occupation, "the veteran's rating may not be reduced solely on the basis of having secured and followed such substantially gainful occupation unless the veteran maintains the occupation for a period of 12 consecutive months."  38 C.F.R. § 3.343(c)(2).  The Board finds that this requirement has been met in the case at hand.  
 
The evidence reflects that the Veteran began his substantially gainful employment no later than in January 2006 and that he maintained this employment for the entire 12-month period of 2006.  As discussed above, the fact that the Veteran hauled more wood in some months than in others is immaterial, as the evidence demonstrates he was able to maintain his business and to handle the responsibilities that his business entailed for 12 consecutive months.    

VA did not propose severance of the Veteran's TDIU until July 2007, which is approximately 18 months after the Veteran began his business and is more than six months after it had been demonstrated that the Veteran had maintained his occupation for a period of 12 consecutive months.  The Veteran's TDIU was not actually severed until July 2008, which is more than 18 months after it was demonstrated that the Veteran had maintained his occupation for a period of 12 consecutive months.  Therefore, the Board finds that VA followed the proper protocol for severing the Veteran's TDIU under 38 C.F.R. § 3.343(c)(2).  

I.  Conclusion

For the reasons discussed above, the Board finds that the above evidence clearly and convincingly shows that the Veteran's timber selling business constitutes substantially gainful employment, and that he engaged in such employment for a period of at least 12 consecutive months.  Therefore, the severance of the Veteran's TDIU was proper.  


ORDER

Severance of the TDIU was proper.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


